Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20           PageID.10313    Page 1 of 32




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

  ANDREW LIPIAN,
                                                        Case No. 18-13321
                Plaintiff,
                                                        SENIOR U.S. DISTRICT JUDGE
  v.                                                    ARTHUR J. TARNOW

  UNIVERSITY OF MICHIGAN,                               U.S. MAGISTRATE JUDGE
                                                        ELIZABETH A. STAFFORD
                Defendant.

                                          /

        ORDER DENYING DEFENDANT’S MOTION TO CERTIFY AN INTERLOCUTORY
       APPEAL [261]; DENYING DEFENDANT’S MOTION TO STAY [262; OVERRULING
          DEFENDANT’S OBJECTION TO THE MAGISTRATE JUDGE ORDER [243];
       OVERRULING IN PART AND SUSTAINING IN PART PLAINTIFF’S OBJECTIONS ON
         THE MAGISTRATE JUDGE’S ORDER [249]; AND DENYING DEFENDANT’S
                       RENEWED MOTION FOR SANCTIONS [264]

          On April 9, 2020, the Court granted in part and denied in part Defendant’s

  Motion for Summary Judgment. (ECF No. 247). Count I of Plaintiff’s Third

  Amended Complaint—alleging Title IX violations against the University of

  Michigan—is the only cause of action proceeding to trial. Several motions and

  objections remain, however.

          The Court will first consider Defendant’s motions to stay the case and certify

  an interlocutory appeal. Next the Court will consider Defendant’s renewed motion

  for sanctions, and, finally, it will consider the objections to various rulings by the

  Magistrate Judge.

                                         Page 1 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20        PageID.10314     Page 2 of 32




     I.      Defendant’s Motion to Stay the Case and Certify an Interlocutory
             Appeal [261, 262]

          Defendant has moved for an interlocutory appeal. Specifically, it wants to

  appeal, before a final judgment, the Court’s holding denying summary judgment as

  to Count I of Plaintiff’s Third Amended Complaint—the University of Michigan’s

  alleged violation of Title IX.

                                   STANDARD OF REVIEW

          28 U.S.C. § 1292(b) provides that a party may file such an appeal in the

  following circumstances.

              When a district judge, in making in a civil action an order not otherwise
             appealable under this section, shall be of the opinion that such order
             involves a controlling question of law as to which there is substantial
             ground for difference of opinion and that an immediate appeal from the
             order may materially advance the ultimate termination of the litigation, he
             shall so state in writing in such order. The Court of Appeals which would
             have jurisdiction of an appeal of such action may thereupon, in its
             discretion, permit an appeal to be taken from such order, if application is
             made to it within ten days after the entry of the order: Provided,
             however, That application for an appeal hereunder shall not stay
             proceedings in the district court unless the district judge or the Court of
             Appeals or a judge thereof shall so order. Id.

                                        ANALYSIS

          Provided that three conditions are present, the Court should certify an appeal

  of its ruling on Defendant’s motion for summary judgment on Plaintiff’s Title IX

  claim. Those conditions are as follows:

          “[1] the order involves a controlling question of law to which there is
          [2] substantial ground for difference of opinion and ... [3] an immediate

                                         Page 2 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20         PageID.10315     Page 3 of 32




        appeal may materially advance the termination of the litigation.” In re
        Trump, 874 F.3d 948, 951 (6th Cir. 2017).

        Because this is a conjunctive test, the Court will not proceed past its finding

  that the first factor is not met. Defendant argues that the following controlling

  question of law is presented.

        Did the Court apply the correct standard when it determined that Title IX’s
        “actual notice” requirement can be satisfied by notice based on rumors of
        Daniels’ sexual promiscuity unrelated to Plaintiff? (ECF No. 261,
        PageId.9867).

  There are two reasons that this question is not “controlling,” however.

        First, it is a strawman of the Court’s holding. Looking to applicable case law,

  the Court found that “once on notice that a faculty member has sexually harassed

  others, the school is on notice that he may harass more students.” (ECF No. 257, pg.

  32). Looking then to the facts in the light most favorable to Plaintiff, the Court

  concluded that “whatever his sources were, West appears to have had actual

  knowledge at the time of his hire that Daniels was inclined to pursue sexual

  encounters with his students, in violation of the U of M Standard Practice Guides

  (“SPG”).” (Id.). The Court has held that an “appropriate person” may receive actual

  notice under Title IX by being told that a professor has proclivities to sexually pursue

  his or her students.

        Defendant’s focus on rumors and promiscuity misconstrues the Court’s

  holding. Though the question Defendant wants to present to the Court of Appeals


                                         Page 3 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20         PageID.10316     Page 4 of 32




  was never presented to the Court—because the Court never had the opportunity to

  review the facts taken in the light most favorable to Defendant—it can readily

  conclude that rumors of sexual promiscuity do not trigger Title IX actual notice. The

  lines between warning and rumor, and between sexual promiscuity and sexual

  aggression, are exactly the lines which must be drawn by juries, not judges.

        The Court will not certify a question to the Sixth Circuit that is obvious and

  which, if answered, would do nothing to resolve the case. Put differently, if

  Defendant proves that the closest thing that West received to notice was rumors of

  Daniels’ promiscuity, it will likely be entitled to a directed verdict or a jury verdict

  on the issue of harassment before March 2018. If the Sixth Circuit agreed with

  Defendant’s uncontroversial statement of law—that it would be legal error to hold

  that Title IX’s “actual notice” requirement can be satisfied by notice based on rumors

  of Daniels’ sexual promiscuity unrelated to Plaintiff—a trial would still be necessary

  to determine if the University’s notice was more substantial than mere rumors and

  of behavior more problematic than mere promiscuity.

          That raises the second reason that this question is not controlling. Even if the

  Sixth Circuit definitively ruled out the possibility that Defendant received actual

  notice of Daniels’s conduct through West, the case would still need to proceed to

  trial on the post-March-2018 factual questions. Factual questions remain as to

  whether the OIE investigation into Daniels’s alleged criminal activity in Grindr


                                         Page 4 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20          PageID.10317     Page 5 of 32




  constituted actual notice of his proclivities, whether its response to that notice

  amounted to deliberate indifference, and whether Lipian was sexually harassed as a

  result of this deliberate indifference. Defendant’s proposed legal question regarding

  pre-hire notice of Daniels’s behavior is not controlling, because its resolution would

  not determine the case.

        The reason that there is no obvious or neat question of law to present to the

  Sixth Circuit is that different questions may be presented depending on the answers

  of different factual questions. This case, in other words, is like most other cases,

  where appeal follows trial, not vice versa. Rather than ask the Court of Appeals for

  an advisory opinion on the facts as it sees them—before West has ever testified under

  oath—Defendant must abide by the normal appellate procedures and seek resolution

  of its legal question based on the actual facts in the case, as revealed at trial, not as

  speculated on by the parties.

        Having determined that certification of an interlocutory appeal would not be

  appropriate, the Court will decline to stay the case so that such an appeal can

  proceed. As a practical matter, however, the case is already stayed. With a few minor

  exceptions, discovery has been completed and a trial will not be held at least until

  the court is reopened.




                                         Page 5 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20           PageID.10318     Page 6 of 32




     II.      Defendant’s Renewed Motion for Sanctions [264]

           On December 20, 2019, Defendants filed a Motion for Sanctions alleging that

  Plaintiff misquoted and mischaracterized the Office of Institutional Equity Report in

  its Third Amended Complaint. (ECF No. 209). That motion was referred to the

  Magistrate Judge, who advised the Court to deny the motion without prejudice on

  the grounds that it would be better adjudicated after the Court ruled on the pending

  dispositive motions. (ECF No. 240). The Court agreed, adopted the Magistrate

  Judge’s Report and Recommendation, and denied the motion without prejudice.

  (ECF No. 258). On May 6, 2020, Defendant brought a renewed Motion for

  Sanctions. (ECF No. 264). This motion will be denied with prejudice.

                                   STANDARD OF REVIEW

  Rule 11 of the Federal Rules of Civil Procedure provides, in relevant part, as

  follows.

           (b) Representations to the Court. By presenting to the court a pleading,
           written motion, or other paper--whether by signing, filing, submitting, or
           later advocating it--an attorney or unrepresented party certifies that to the
           best of the person's knowledge, information, and belief, formed after an
           inquiry reasonable under the circumstances:
           (1) it is not being presented for any improper purpose, such as to harass,
           cause unnecessary delay, or needlessly increase the cost of litigation;
           (2) the claims, defenses, and other legal contentions are warranted by
           existing law or by a nonfrivolous argument for extending, modifying, or
           reversing existing law or for establishing new law;
           (3) the factual contentions have evidentiary support or, if specifically so
           identified, will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery;


                                           Page 6 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20        PageID.10319    Page 7 of 32




  Fed. R. Civ. P. 11(b).

        “Attorneys must reasonably investigate factual allegations and legal

  contentions—including their frivolity—before filing a complaint with a federal

  court.” Darnell v. Arthur, 782 F. App’x 413, 416 (6th Cir. 2019). The key inquiry is

  whether the attorney’s conduct was “unreasonable” given the circumstances.

  Andretti v. Borla Performance Indus., Inc., 426 F.3d 824, 833 (6th Cir. 2005).

        Rule 11 also contains a safe-harbor provision. A motion for sanctions “must

  not be filed or be presented to the court if the challenged paper, claim, defense,

  contention, or denial is withdrawn or appropriately corrected within 21 days after

  service or within another time the court sets.” FED. R. CIV. P. 11(c)(2); see also

  Ridder v. City of Springfield, 109 F.3d 288, 295 (6th Cir. 1997) (explaining the

  design and effects of the safe-harbor provision).

                                       ANALYSIS

        The University of Michigan’s Office of Institutional Equity released its report,

  Daniels/Lipian on September 3, 2019, the same day that the Court—following the

  abortive briefing on Plaintiff’s flawed second amended complaint—gave Plaintiff

  one day to file its Third Amended Complaint. Plaintiff did so and incorporated

  elements of the 46-page OIE Report into the Amended Complaint. There were

  errors, including misquotations, and, on November 27, 2019, Defendants served

  Plaintiff with the original motion for sanctions based on these misquotations. (ECF


                                        Page 7 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20         PageID.10320     Page 8 of 32




  No. 264-2). On December 16, 2019, within the 21-day safe harbor provision of Rule

  11(c), Plaintiff stipulated to removal of the quotation marks from Paragraph 143 of

  the amended complaint, but he otherwise refused to alter the amended complaint,

  arguing that the characterizations of the OIE Report represent its “implied

  conclusions.” (ECF No. 264-6).

        Defendant takes issue with the bold portions of the following paragraphs.

        143. Defendant also made biased findings against Plaintiff in its Final
        Report of Investigation, including that because he did not risk
        retaliation by overtly opposing Daniels’ behavior he “more than likely
        engaged in a consensual relationship” with Daniels.
        146. If Plaintiff had been female, Defendant would not have come to the
        conclusion that he lied about being sexually assaulted and harassed by
        Daniels.
        154. Thereafter, Defendant took adverse action against him by finding
        that it was more likely than not that he falsely claimed to have been
        sexually assaulted and harassed by Daniels. In order to come to this
        conclusion, Defendant necessarily also concluded—implicitly and
        explicitly—that Plaintiff lied about both his sexual orientation and
        the fact that Daniels’ overtures were unwelcome to him, and that
        found that Plaintiff engaged in infidelity and sexually promiscuous
        acts.
        179. Despite the fact that there is no evidence that Plaintiff consented to
        harassment and assault by Daniels, because of Plaintiff’s gender, Seney
        found she could not conclude on a preponderance of the evidence that
        Daniels had sexually harassed or assaulted Plaintiff. In spite of this finding,
        Seney launched into a multi-page detailed analysis deriding Plaintiff
        for his behavior towards Daniels, blaming him for Daniels’ actions.
        Because of Plaintiff’s gender, Seney concluded it was more likely than
        not that Plaintiff lied about being harassed and assaulted by Daniels,
        and that what happened to him was his own fault.
        207. Despite the fact that there is no evidence that Plaintiff consented to
        harassment and assault by Daniels, Seney found she could not conclude on
        a preponderance of the evidence that Daniels had sexually harassed or
        assaulted Plaintiff. In spite of this finding, Seney launched into a multi-

                                        Page 8 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20      PageID.10321    Page 9 of 32




        page detailed analysis deriding Plaintiff for his behavior towards
        Daniels, and blaming him for Daniels’ actions. Because of Plaintiff’s
        exercise of his right to free speech, Seney concluded that it was more
        likely than not that Plaintiff lied about being harassed and assaulted
        by Daniels, and that what happened to him was his own fault.
        255. Defendants thereafter published their final report of the OIE
        investigation into Plaintiff’s allegations against David Daniels,
        concluding that it was more likely than not that he lied about being
        assaulted and harassed by Daniels. The OIE wrote a 40-plus page report
        detailing its findings that Plaintiff not only lied about Daniels’
        harassment and assault but also about his sexual orientation, and
        found that he engaged in infidelity and sexually promiscuous acts.
        These findings were intentionally calculated to result in the loss of
        Plaintiff’s reputation, future employment opportunities, honor and good
        standing in the community.

  (ECF No. 150, TAC, ¶¶143, 146, 154, 179, 207, 255, PageID.3860, 3861, 3862,
  3867, 3873, 3884-85 (emphasis added by Defendant)).

        Defendant argues that these allegations are groundless and unsupported by

  the OIE Report. The OIE Report, it observes, never stated that Lipian lied about

  Daniels, nor did it conclude that Lipian in any way invited Daniels’s behavior.

  Defendant is correct that the OIE Report studiously avoided making a direct

  statement impugning Lipian. That does not mean that Lipian’s allegations were

  groundless, however. As the Court has already found, the OIE Report derided

  Lipian.

        The Report is also shockingly mean-spirited. Though its conclusions are
        nonjudgmental, the anonymous student statements used as sources appear
        to go out of their way to impugn Lipian’s character. The Court is deeply
        troubled that the University’s response to a sexual harassment complaint
        is to publish a document filled with innuendo and rumor regarding the
        complainant’s sexuality, lifestyle, and personality. The OIE has managed


                                       Page 9 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20        PageID.10322     Page 10 of 32




        to demonstrate a callous disregard for both the privacy of its students and
        the integrity of its investigation.

  (ECF No. 157, pg. 49).

        Indeed, the narrator of the OIE Report doesn’t need to make explicit

  conclusions, because the content and organization of the witness statements

  speaks volumes on their own. Anonymous sources are quoted suggesting that

  Lipian acted “gay-ish” and flirtatiously. (see e.g., ECF No. 204, PageId. 6521,

  6524). Defendant has not proven that there is no basis for Plaintiff’s

  characterization of the report.

        Plaintiff and his counsel will not be sanctioned for using paraphrasing to

  demonstrate the harshness of the OIE Report. It was a harsh report, and the fact

  that its harshness was implicit rather than explicit does not strip the pleadings of

  factual support. Even if it did, Plaintiff filed the OIE Report on the docket. There

  was never any indication that he sought to mislead the Court as to the nature of

  its contents. With the exception of paragraph 143—where the quotations were

  stipulated to be stricken within the safe harbor provision—the pleadings quoted

  above are reasonable. Defendant’s renewed motion for sanctions will therefore

  be denied.




                                        Page 10 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20        PageID.10323     Page 11 of 32




     III.   Appeals of Magistrate Judge Rulings

                                 STANDARD OF REVIEW

        Rule 26 of the Federal Rules of Civil Procedure provide the following on the

  scope of civil discovery.

        Unless otherwise limited by court order, the scope of discovery is as
        follows: Parties may obtain discovery regarding any nonprivileged matter
        that is relevant to any party's claim or defense and proportional to the needs
        of the case, considering the importance of the issues at stake in the action,
        the amount in controversy, the parties’ relative access to relevant
        information, the parties’ resources, the importance of the discovery in
        resolving the issues, and whether the burden or expense of the proposed
        discovery outweighs its likely benefit. Information within this scope of
        discovery need not be admissible in evidence to be discoverable.

  FED. R. CIV. P. 26(b).

        Despite the broad powers given to a reviewing Court to weigh the many

  interests impacted by a discovery request, a district judge reviewing a Magistrate

  Judge’s ruling on a non-dispositive matter does so according to the “clearly

  erroneous” or “contrary to law” standard of review set forth in Rule 72(a). FED R.

  CIV. P. 26(a); see also 28 U.S.C. § 636(b)(1)(A). Some courts have delineated

  between “clearly erroneous” and “contrary to law,” reasoning that the former

  standard applies to factual findings and the latter to legal conclusions. Gandee v.

  Glaser, 785 F.Supp. 684 (S.D. Ohio 1992).

        Factual findings are accorded great deference. The “clearly erroneous”

  standard does not permit a district court to reverse the magistrate judge’s finding


                                        Page 11 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20       PageID.10324     Page 12 of 32




  simply because it would have decided the issue differently. Anderson v. City of

  Bessemer, N.C., 470 U.S. 564, 573 (1985). Rather, a “finding is ‘clearly erroneous’

  when, although there is evidence to support it, the reviewing court on the entire

  evidence is left with the definite and firm conviction that a mistake has been

  committed.” United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948). Legal

  conclusions are afforded less deference. “This Court is free to exercise its

  independent judgment with respect to the legal conclusions reached by the

  Magistrate.” Hawkins v. Ohio Bell Tel. Co., 93 F.R.D. 547, 551 (S.D. Ohio 1982),

  aff'd, 785 F.2d 308 (6th Cir. 1986).

                                         ANALYSIS

     A. Defendant’s Motion for Attorneys’ Fees (ECF No. 153)

        Plaintiff filed his Motion for Leave to File his Second Amended Complaint

  on August 12, 2019. (ECF No. 110). The proposed amended complaint was attached

  as Exhibit A. (ECF No. 110-1). Defendants, in their response to the motion, observed

  that certain counts of the complaint would be futile because they did not actually

  plead the elements of the cause of action they alleged: specifically that the proposed

  complaint did not plead that Plaintiff was treated worse than similarly situated

  females in his gender discrimination claims. (ECF No. 121, PageId.3127). On

  August 28, 2019, the Court set a hearing on the motion to amend for September 3,

  2019. (ECF No. 124).


                                         Page 12 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20        PageID.10325     Page 13 of 32




        Plaintiff attempted to remedy the shortcomings of the second amended

  complaint in his August 30, 2019 reply brief. (ECF No. 125). Attached as Exhibit B

  was a corrected amended complaint. (ECF No. 125-2). The changes were

  highlighted in yellow. (Id.). On September 3, the morning of the hearing, Defendants

  filed an Emergency Motion to Strike [127] Exhibit B. Very shortly thereafter,

  Plaintiff withdrew the whole motion. (ECF No. 128). That same morning, before the

  scheduled hearing, the Court granted the motion to strike and set a briefing schedule

  for Plaintiff to start over and file a third amended complaint. (ECF No. 129).

        The Court recognized that Plaintiff’s late-filed correction to the proposed

  amended complaint were more substantive than typographical. “Though Plaintiff

  characterizes the corrections as “slight revisions” in a footnote to his motion (Dkt. #

  125; pg. 8), the changes are potentially far-reaching and directly address deficiencies

  in his pleadings that were raised in Defendant’s response.” (Id. at pg. 2). The Court

  found that Plaintiff’s actions had prejudiced Defendant. Rather than simply ruling

  on the original second amended complaint on the merits, which would have meant

  the certain dismissal of several of Plaintiff’s causes of action, the Court provided

  that Plaintiff could redo the whole motion to amend process. To compensate for the

  Defendant’s time this wasted, the Court allowed the University to “move to recover

  costs associated with drafting its response to the § 1983 counts of the August 14,

  2019 Second Amended Complaint.” (Id. at pg. 3).


                                        Page 13 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20       PageID.10326    Page 14 of 32




        Unsurprisingly, Defendant did just that, and, on September 27, 2019, it moved

  for attorneys’ fees. (ECF No. 153). This motion, with several others, was referred to

  Magistrate Judge Elizabeth A. Stafford for resolution on December 27, 2019. The

  Magistrate Judge held a hearing on February 26, 2020 and ruled that Plaintiff was

  responsible for the costs associated with drafting Defendants’ Emergency Motion to

  Strike Exhibit B [127]. (ECF Nos. 241, 242).

        Plaintiff objected to this order on March 25, 2020 (ECF No. 249). He mustered

  four objections. First, he argued that the Magistrate abused her discretion by

  awarding attorney fees associated with Defendants’ Motion to Strike, when the

  Court permitted Defendant to ‘move to recover costs associated with drafting its

  response to the 1983 counts of the August 14, 2019 Second Amended Complaint.”

  Second, he argued that the Magistrate Judge based her decision on erroneous factual

  conclusions. Third, he argued that the Magistrate Judge’s legal conclusions were

  contrary to law. Fourth, he argued that the Magistrate Judge’s award of $2,935 in

  fees for Defendant’s motion to strike was too high.

        The Magistrate Judge outlined the legal standard for § 1927 sanctions as

  follows:

        “Any attorney . . . who so multiplies the proceedings in any case
        unreasonably and vexatiously may be required by the court to satisfy . . .
        the excess costs, expenses and attorneys’ fees reasonably incurred because
        of such conduct.” 28 U.S.C. § 1927. Section 1927 sanctions, among other
        misbehavior, “aggressive tactics that far exceed zealous advocacy” and
        thus cause additional expense to the opposing party. Red Carpet Studios

                                       Page 14 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20         PageID.10327     Page 15 of 32




        Div. of Source Advantage, Ltd. v. Sater, 465 F.3d 642, 646 (6th Cir. 2006).
        Sanctions under § 1927 require “a showing of something less than
        subjective bad faith, but something more than negligence or
        incompetence.” Id.

  (ECF No. 242, PageId.8990).

        Plaintiff first objects that the Magistrate Judge’s remedy exceeded this Court’s

  authorization. It did no such thing. While this Court noted that Defendant could

  offset the prejudice it suffered by Plaintiff’s late-filed corrected Second Amended

  Complaint, its notation was not a limitation. Defendant sought attorneys’ fees, as the

  Court said that it could, and the Magistrate Judge used her discretion to craft a

  remedy. More importantly, Defendant included time spent working on the motion to

  strike as billable hours “associated with” the response to Plaintiff’s second amended

  complaint in its lodestar calculation on its motion for attorney fees. Plaintiff never

  argued that the motion to strike hours should be excluded. He cannot raise the

  argument for the first time on an objection See Murr v. United States, 200 F.3d 895,

  902 n. 1 (6th Cir. 2000) (“Courts have held that while the Magistrate Judge Act, 28

  U.S.C. § 631 et seq., permits de novo review by the district court if timely objections

  are filed, absent compelling reasons, it does not allow parties to raise at the district

  court stage new arguments or issues that were not presented to the magistrate.”). Nor

  is it clear why he should want to, as the fees incurred by the response to the motion

  to amend his complaint are far greater than those incurred by the much shorter

  motion to strike.

                                        Page 15 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20           PageID.10328     Page 16 of 32




           Plaintiff next argues that the Magistrate Judge erred by deeming his counsel’s

  behavior “stealth” or “furtive.” He argued that Plaintiff’s counsel was

  straightforward, and not at all furtive, about the changes in Exhibit B. Plaintiff’s

  counsel intended to discuss the matter at the hearing, so that either Defendant could

  be given more time to file another response, or so that she could file a new amended

  complaint to include causes of action arising from the recently released OIE Report.

  (Id.).

           Plaintiff is correct that the additions to the Second Amended Complaint in

  Exhibit B were neither deceptive nor furtive. The changes were highlighted and

  discussed with defense counsel over email. Characterizing the changes as “a slight

  revision,” however, was an understatement that strains credulity. Ultimately,

  however, Plaintiff’s counsel’s motives are irrelevant, for, in contrast with Plaintiff’s

  third objection, bad faith or intent to deceive are not prerequisites for § 1927 liability.

  Plaintiff’s counsel engaged in an unreasonable maneuver to paper over an error,

  which cost Defendants a considerable number of billable hours. Her conduct was

  unreasonable, and it was subject to § 1927, because it “knowingly disregard[ed] the

  risk that his actions will needlessly multiply proceedings.” Red Carpet Studios, 465

  F.3d at 646. One mistake is par for the course in complex litigation, but when

  Plaintiff sought to correct his mistake by filing Exhibit B, instead of withdrawing

  the motion or moving to file a third amended complaint, Plaintiff caused Defendant


                                          Page 16 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20        PageID.10329     Page 17 of 32




  to take on further expenses by filing the motion to strike. The Magistrate Judge’s

  remedy for Defendants—compensation for the hours spent drafting the motion to

  strike—was therefore not erroneous, even if the characterizations of Plaintiff’s

  conduct were incorrect.

        Plaintiff also argues that the sanction awarded, $2,935—representing 8.1

  hours of attorney work—was unreasonably high. The Court agrees. Defendant’s

  record of billable hours has four entries totaling 8.1 hours that pertain to the motion

  to strike. Three of which include, in addition to drafting and revising the motion to

  strike, writing emails regarding the motion, preparing for the oral argument on the

  motion to amend the complaint, and reviewing Plaintiff’s reply brief. (ECF N0. 153-

  2). The motion to strike was 10 paragraphs long. Attorney Jessica Pask’s 1.1 hour

  billable devoted exclusively to the motion to strike will remain undisturbed.

  Attorney Brian Schwartz’s 7 hours billed for the motion to strike and other tasks will

  be reduced. Given the mixed component of the billed hours log, it is not possible to

  disentangle time spent on the motion to strike from time spent on other matters. As

  the Supreme Court has recognized, “[t]here is no precise rule or formula for making

  these determinations.” Hensley v. Eckerhart, 461 U.S. 424, 436 (1983). The Court

  will therefore allocate half of the hours billed to the motion to strike. Given his

  hourly rate, Schwartz would have billed $1,330 for the Motion to Strike, and Pask




                                        Page 17 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20       PageID.10330    Page 18 of 32




  would have billed $275.00. Plaintiff’s counsel therefore owes Defendant’s

  attorneys’ fees of $1,605, reduced from $2,935.

     B. Defendant’s Motion to Compel Lipian’s Testimony (ECF No. 195)

        Lipian was first deposed by Defendant on July 2, 2019. On advice of counsel,

  he declined to answer questions regarding his relationship with Scott Walters, David

  Daniels’s husband. Defendant filed a motion to compel, and, on September 6, 2019,

  the Magistrate Judge ordered that his deposition be continued so that the questions

  could be answered. (ECF No. 132). Plaintiff objected to this order, and the Court

  held a hearing on October 17, 2019, at which it partially sustained and partially

  overruled Plaintiff’s objection.

        As long as Plaintiff does not bring his own sexual orientation or history
        into controversy, Defendants will not be entitled to ask questions about
        Lipian’s sexual history with people unconnected to the allegations in this
        case. Any relationship he may have had with Scott Walters, however, may
        pertain to allegations in this case. Defendants are entitled to discovery on
        whether or how communications and conduct between Lipian and Walters
        affected or illuminated Lipian’s relationship with Daniels. This line of
        inquiry will be limited. Questions presented to Lipian regarding Walters
        on matters not connected to Daniels must be of a generic and abstract
        nature. Probing questions into specific acts or speech are precluded. On
        events or communications where Daniels was either present or discussed,
        however, questions can be more detailed and specific, but only where
        calibrated to produce information on Lipian’s interactions with Daniels.

  (ECF No. 176, pg. 4-5).

        The Court therefore laid out a two-tier standard for questioning. Details of

  conversations or actions between Lipian and Walters when Daniels was not present


                                       Page 18 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20        PageID.10331     Page 19 of 32




  or not mentioned are off-limits, but general inquiries into their relationship over the

  years are permitted. Understanding the Walters-Lipian relationship may help

  Defendant understand the Walters-Daniels relationship, which is of critical

  importance in this case. Details of conversations and activities between Lipian and

  Walters when Daniels was present or mentioned are more squarely the proper

  subjects of discovery, but these inquiries are limited only by the need for such

  questions to be “calibrated to produce information on Lipian’s interactions with

  Daniels.” Id.

        Lipian was deposed by Defendant again on November 18, 2019. At his

  counsel’s instruction, he refused to answer most of the questions regarding his

  relationship with Walters. On December 6, 2019, Defendants filed the instant motion

  for sanctions and to compel Lipian’s testimony. (ECF No. 195). The motion was

  briefed and referred to the Magistrate Judge on December 27, 2019. (ECF No. 215).

  A hearing was held on February 24, 2019, and, on March 11, 2020, the Magistrate

  Judge granted Defendant’s motion and ordered that Plaintiff reappear for a

  deposition at his own expense. (ECF No. 242).

        Plaintiff filed his Objection to this order on March 25, 2020, and that motion

  is fully briefed. Plaintiff argued that the Magistrate Judge erred 1) when she found

  that Defendant’s questioning was actually frustrated, 2) when she found that Plaintiff

  should have stopped the questioning to ask for a protective order, 3) when she found


                                        Page 19 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20        PageID.10332     Page 20 of 32




  that Defendant’s questions were within the scope of the Court’s protective order, and

  4) when she issued an order instead of a Report and Recommendation.

        Looking to these objections in reverse order, the Magistrate Judge’s judgment

  was consistent with 28 U.S.C. § 636. Plaintiff argues that since Defendant requested

  dismissal as one of the sanctions, the motion was a dispositive motion. This is not

  so, as “motions…requesting dismissal as simply one of the many options at the

  Court's disposal when determining which sanction is most appropriate” are not

  automatically dispositive motions. Plastech Holding Corp. v. WM Greentech Auto.

  Corp., 257 F. Supp. 3d 867, 879, n. 13 (E.D. Mich. 2017). The Court ordered that

  the Motion for Sanctions be referred to the Magistrate Judge “for a hearing and

  determination pursuant to 28 U.S.C. § 636(b)(1)(A).” (ECF No. 215).

        As to the third objection, the Court will not now rule on which of Defendant’s

  deposition questions are consistent with the protective order and which are not. The

  standard remains the same from the October 17, 2019 hearing. The parties shall

  inform the Court when the next deposition is taking place, and shall, if any disputes

  arise, call the Court to rule on whether the question falls within or without the scope

  of the protective order. They may also submit questions to the Court for preapproval.

        As to the first two objections, the Magistrate Judge correctly found that

  Plaintiff’s counsel violated FED. R. CIV. P. 30 by obstructing the deposition. She

  employed the following standard of review.


                                        Page 20 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20       PageID.10333     Page 21 of 32




               An attorney may not impede, delay or frustrate “the fair examination
        of the deponent.” Fed. R. Civ. P 30(d)(2). Thus, she may order her client
        “not to answer only when necessary to preserve a privilege, to enforce a
        limitation ordered by the court to answer a question.” Fed. R. Civ. P.
        30(c)(2) (emphasis added). The attorney may also stop the deposition and
        then “present a motion under Rule 30(d)(3)” to “terminate or limit it on the
        ground that it is being conducted in bad faith or in a manner that
        unreasonably annoys, embarrasses, or oppresses the deponent or party.”
        Rule 30(c)(2) and (d)(3). On such a motion, “the court may order that the
        deposition be terminated or may limit its scope”; that is not the province
        of the objecting attorney. Rule 30(d)(3)(B) (emphasis added).
               “It is the attorney’s job to make an objection and then stop talking.
        If the deponent does not know how to answer a question, he or she may
        state as much, but it is not appropriate for his or her attorney to push him
        or her in that direction.” Freedom's Path at Dayton v. Dayton Metro. Hous.
        Auth., 2018 WL 2948021, at *8 (S.D. Ohio June 13, 2018) (internal
        citations and quotation marks omitted). Indeed, all counsel for the
        deponent may “do is state a concise, nonargumentative, and nonsuggestive
        objection on the record and instruct [the] witness not to answer in the
        limited circumstances laid out in Rule 30(c)(2).” Id.; see also Montiel v.
        Taylor, 2011 WL 1532529, at *3 (E.D. Tenn. Apr. 21, 2011) (“Rule
        30(c)(2) allows non-examining counsel at a deposition to do one of two
        things: (1) listen and (2) make objections.”).
               Efforts to interject party positions into the course of a deposition
        inquiry is improper and violative of Rule 30(c)(2). See Freedom’s Path,
        2018 WL 2949021, at *8 (citing Little Hocking Water Ass’n, Inc. v. E. I.
        Du Pont de Nemours & Co., 2013 WL 6632678, at *15 (S.D. Ohio Dec.
        17, 2013)). The deponent is responsible for seeking clarification of a
        deposing attorney’s question he does not understand; “it is not proper for
        counsel for the deponent to ask the deposing attorney to clarify a question.”
        Cullen v. Nissan North America, Inc., 2010 WL 11579750, at * 6 (M.D.
        Tenn. Feb. 2, 2010). If counsel for deponent perceives a need to clarify the
        witness’s testimony, “that attempt must await the completion of plaintiff’s
        inquiry.” Little Hocking Water Ass’n, 2013 WL 6632678, at *15. In
        Freedom’s Path, the court admonished counsel from inserting “if you can”
        or “if you know” and other suggestive comments in his objections, noting
        that repeatedly interrupting questioning with such comments “can
        plausibly be seen as coaching the witness.” 2018 WL 2948021, at *8
        (internal citations and marks omitted).


                                       Page 21 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20       PageID.10334     Page 22 of 32




               But improper speaking objections to suggest responses or otherwise
        coach a witness do not necessarily warrant sanctions, or even an order to
        reconvene the deposition or to permit other additional discovery. See id. at
        *19; Cullen, 2010 WL 11579750, at * 8. Courts assess whether the
        inappropriate interjections and other improper obstruction actually
        impeded deposing counsel’s questioning or the witness’ testimony. See
        Little Hocking Water Ass’n, 2013 WL 6632678, at *15-19; Cullen, 2010
        WL 11579750, at *8. If the questioning attorney remains undeterred and
        perseveres in the questioning to elicit substantive responses from the
        deponent, courts have declined to continue the deposition. Id.; Cullen,
        2010 WL 11579750, at *8. But when an attorney has frustrated a fair
        examination of the deponent, courts will order the deponent to sit for a new
        trial. FedEx Corp. v. United States, No. 08-2423 MA/P, 2011 WL
        2023297, at *11 (W.D. Tenn. Mar. 28, 2011).

  (ECF No. 242, PageId.9000-03).

        Given these standards, Plaintiff’s counsel violated Rule 30. To start, all 39 of

  her “asked and answered” objections were invalid. See First Tennessee Bank v. Fed.

  Deposit Ins. Corp., 108 F.R.D. 640, 641 (E.D. Tenn. 1985). The Court’s October 17,

  2019 order did not preclude questions that may have already been asked and

  answered, and Plaintiff’s counsel is not permitted to construe questions as

  duplicative and then instruct the deponent not to answer on the grounds that they

  have already been answered.

        Lipian’s counsel was well within her rights to instruct her client to not answer

  a question that she reasonably believed was precluded by the Court’s protective

  order. She was not within her rights to rewrite this protective order to bar questions

  regarding all acts and communications between Walters and Lipian when Daniels is



                                       Page 22 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20        PageID.10335     Page 23 of 32




  not present, where the Court only barred questions regarding details of those acts.

  This was made amply clear at the October 17, 2019 hearing.

        MR. SCHWARTZ: Just a clarification. I can ask about Andrew Lipian's
        relationship with Scott Walters even when David Daniels was not present
        but without details of what they may have or may not done.
        THE COURT: Yes. You can do that in about four questions.
        MR. SCHWARTZ: I can get generic stuff about whether they may have
        had a sexual contact but without the details I can't go into what that contact
        was.
        THE COURT: I think that's the definition of what a relationship is.

  (ECF No. 177, PageId.4709).

        As Lipian has himself observed, the Walters-Lipian relationship was

  connected to the Daniels-Lipian relationship that is the subject of this lawsuit. (See

  Lipian Dep. pg. 309, ECF No. 195-3, PageId.5385 (“Good relations with him would

  equal good relations with David Daniels. So I think I wanted him to like me.”)).

  Defendant is entitled to know—to test their theories on the Daniels-Walters-Lipian

  relationship—whether Walters and Lipian had sexual contact, and roughly when and

  where. Other potentially invasive questions are off-limits.

        Defendant is entitled to ask on a given occasion, or in a given month or season,

  whether there was sexual contact between Walters and Lipian, as long as it was

  during the time when Walters and Daniels were married. Plaintiff’s instructions for

  Lipian not to answer, for instance, the question about whether there was sexual

  contact between him and Walters on the night he stayed over Daniels’ apartment

  (possibly without Daniels) was inappropriate. (Lipian Dep. 325, ECF No. 195-3,

                                        Page 23 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20        PageID.10336     Page 24 of 32




  PageId.5389). Defense counsel can ask when Lipian stayed over Daniels’s and

  Walters’s shared apartment, even when Daniels was not there, but he cannot ask

  where various individuals slept, for instance, unless Daniels was present. Nor can

  defense counsel ask what specific text messages between Lipian and Walters refer

  to, unless Daniels is mentioned or otherwise connected to the subject matter.

        Plaintiff’s counsel may instruct Lipian not to answer questions only where

  Defense counsel seeks details on activity or communication between Lipian and

  Walters where Daniels is neither present nor implicated. As for questions when

  Daniels is present, she may object to questions that are not “calibrated to produce

  information on Lipian’s interactions with Daniels,” but since she is not the judge of

  what Defense counsel’s questions are calibrated to do, she may not instruct Lipian

  not to answer such questions.

        Though the vast majority of Plaintiff’s counsel’s instructions for Lipian not to

  answer were valid, several of Defendant’s questions did violate the Court’s

  protective order. Specifically, asking about Lipian’s marital problems and whether

  he discussed them with Walters, asking about whether Lipian ever sent Walters any

  pictures of himself, and asking whether Lipian brought red wine over to Walters’s

  apartment, were all off limits. (Id. at 372, 367, 371). Lipian can therefore be deposed

  one more time, but the cost of the deposition will be split between Plaintiff and

  Defendant. To clarify, if Daniels was not present or implicated in the conversation,


                                        Page 24 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20       PageID.10337     Page 25 of 32




  Defendant may ask if Lipian engaged in sexual, romantic or intimate acts or

  conversation, when, and where, and cross-reference those dates and locations with

  text messages, but defense counsel cannot press Lipian for details on those acts or

  conversation beyond location and date. That Defendant may be dissatisfied with only

  abstract answers is a necessary cost of Rule 412’s privacy protections. That Plaintiff

  may be dissatisfied with having to reveal elements of his friendship with Scott

  Walters is a necessary cost of bringing a Title IX case implicating Lipian’s

  relationship with Walters’s husband.

     C. Defendant’s Motion to Compel Testimony of David Daniels and Scott
        Walters [196]

        On September 6, 2019, the Magistrate Judge ordered Walters and Daniels to

  appear for their respective depositions, holding that they could not assert a blanket

  Fifth Amendment privilege, but must do so question-by-question, under oath. (ECF

  No. 132). Both Daniels and Walters objected, and the Court overruled their

  objections at the October 17, 2019 hearing. (ECF Nos. 176, 177). Both Daniels and

  Walters sat for their deposition and asserted the Fifth Amendment in response to

  almost every question. (ECF No. 196-2; ECF No. 196-3). On December 6, 2019,

  Defendant moved to compel the testimony of Daniels and Walters. (ECF No. 196).

  The Court referred the motion to Magistrate Judge Stafford, and on February 26,

  2020, she issued a ruling on the record denying the motion. (ECF No. 241). A written

  order followed. (ECF No. 239).

                                         Page 25 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20       PageID.10338    Page 26 of 32




        The Magistrate Judge held that even information that Walters provided about

  Daniels, and vice versa, could be used against them in their criminal cases in Texas.

  Walters and Daniels are both charged in Texas with criminal sexual conduct. The

  criminal allegations against the two in Texas are very similar to the allegations

  Lipian makes in this case, and they fear that their testimony in this case could be

  used against them in that case as FED. R. EVID. 404(b) material. The Magistrate Judge

  found that even testimony about innocuous interactions between either individual

  and Lipian could conceivably be considered ‘grooming’. Looking to the

  constitutional import of the Fifth Amendment, the Magistrate Judge declined to

  compel their testimony over their asserted privilege against self-incrimination. (ECF

  N0. 241, PageId.8915-17; see also ECF No. 239 (citing College Sav. Bank v. Florida

  Prepaid Postsecondary Educ. Expense. Bd., 527 U.S. 666, 682 (1999); In re

  Morganroth, 718 F.2d 161, 167 (6th Cir. 1983); Emspak v. United States, 349 U.S.

  190, 198 n. 18 (1955); Convertino v. U.S. Dep’t of Justice, 795 F.3d 587, 592-93

  (6th Cir. 2015); and Baumer v. Schmidt, No. CV 17-MC-50228, 2019 WL 6873811,

  at *6 (E.D. Mich. Oct. 24, 2019)).

        Defendant then objected to this order on March 12, 2020. (ECF No. 243).

  Defendant argues that the Magistrate Judge erred 1) by not considering that Daniels

  waived his Fifth Amendment privilege, 2) by finding that the University did not




                                       Page 26 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20         PageID.10339     Page 27 of 32




  specify which questions were not covered by the Fifth Amendment, and 3) by

  finding that the invocation of the Fifth Amendment was proper in this case.

        As to the first argument, Defendant is correct that the Magistrate Judge only

  cursorily considered the waiver issue. The Court therefore reviews the issue de novo.

  Daniels argued in his answer to Plaintiff’s first amended complaint, when Daniels

  was still party to this lawsuit, “Plaintiff, of his own accord and free will, behaved in

  a sexually suggestive or romantic manner towards Daniels and especially towards

  Daniels’s spouse.” (ECF No. 16, PageId.143). The Supreme Court has held that “a

  witness, in a single proceeding, may not testify voluntarily about a subject and then

  invoke the privilege against self-incrimination when questioned about the details.”

  Mitchell v. United States, 526 U.S. 314, 321–22 (1999).

        Mitchell is inapplicable to this case, however. First, Daniels’s answer to

  Lipian’s complaint was not testimony. Second, the Court in Mitchell was concerned

  with a witness gaming the Fifth Amendment by benefiting from testifying

  incompletely about a subject and then asserting his privilege as to facts that do not

  advantage his case. There is no danger of this here, however, as Daniels has long

  been dismissed from the suit. The Court declines to deprive Daniels of his Fifth

  Amendment privilege against self-incrimination, because his attorney wrote a

  sentence too much in his answer to a suit to which he is no longer a party.




                                        Page 27 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20       PageID.10340     Page 28 of 32




        As to the second argument, Defendant argues that the Magistrate Judge erred

  by finding that Defendant did not point out specific questions for her to review. This

  is half-true. Defendant in fact highlighted large swathes of questions. The Magistrate

  Judge reasonably found that no specific questions were identified, likely because

  highlighting is no substitute for what Defendant finally did on its objection: write

  out specific questions to which the Fifth Amendment privilege would not apply.

  These questions all shared one common thread. They all had Plaintiff as the subject

  of the sentence. Though Defendant should have listed these questions in his original

  motion so the Magistrate Judge had some specific questions to review, the argument

  was not forfeited, for Defendant in his original motion did argue that “[t]estimony

  about Plaintiff’s conduct certainly does not infringe upon the Fifth Amendment

  rights of Daniels and Walters.” (ECF No. 196, PageId.5418). In the hearing as well,

  Defendant argued, “I really fail to see how something that…either Scott Walters or

  David Daniels is a passive recipient of or where there’s no allegation here of any

  nonconsensual activity between Scott Walters and Andrew Lipian, how that would

  be used to fulfill any of the 404(b) exceptions or permissible uses of the evidence.”

  (ECF No. 241, PageId.8914-15).

        The Court did not order depositions to be taken so that the Fifth Amendment

  could be asserted question by question, just so that it could once again be confronted

  with a blanket question of whether the privilege applies or not. “The privilege must


                                       Page 28 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20             PageID.10341       Page 29 of 32




  be asserted by a witness with respect to particular questions, and in each instance,

  the court must determine the propriety of the refusal to testify. In re Morganroth,

  718 F.2d at 167.

        The Court will therefore review Defendant’s Lipian-as-subject question along

  with its third objection, that the Fifth Amendment does not apply to those questions

  where only Lipian’s actions are at issue. The privilege against self-incrimination is

  to be very broadly construed. “The scope of the privilege protects the witness from

  compelled disclosure “not merely ... [of] evidence which may lead to criminal

  conviction,” but also of ‘information which would furnish a link in the chain of

  evidence that could lead to prosecution, as well as evidence which an individual

  reasonably    believes    could     be    used        against    him   in      a     criminal

  prosecution.” Convertino 795 F.3d at 592 (quoting Maness v. Meyers, 419 U.S. 449,

  461 (1975). Evidence that Daniels or Walters engaged in sexual relations with one

  of Daniels’s students, even if consensual, in another state, and years after the conduct

  alleged in the Texas indictment, could still conceivably provide 404(b) evidence that

  the two targeted students, or even a certain type of student. Evidence that Walters

  gives against Daniels could provide evidence against him for aiding-and-abetting the

  underlying conduct, and vice versa.

        The Magistrate Judge did not err by reasoning that evidence of friendliness

  between Daniels, Walters, and Lipian could be used as Rule 404(b) evidence of


                                        Page 29 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20       PageID.10342     Page 30 of 32




  grooming. “[A]n invocation of privilege should be sustained ‘if a court can, by the

  use of reasonable inference or judicial imagination, conceive a sound basis for a

  reasonable fear of prosecution.” Convertino, 795 F.3d at 592 (quoting In re

  Morganroth, 718 F.2d at 169). There was therefore nothing erroneous about the

  Magistrate Judge’s hypothetical reasoning as to the application of certain answers to

  Daniels’s or Walters’s criminal cases. The Supreme Court has specifically

  admonished courts that “in determining whether the witness really apprehends

  danger in answering a question, the judge cannot permit himself to be skeptical;

  rather must he be acutely aware that in the deviousness of crime and its detection

  incrimination may be approached and achieved by obscure and unlikely lines of

  inquiry.” Emspak v. United States, 349 U.S. 190, 199 (1955). That being said, courts

  should not rubber stamp every invocation of the privilege. “A witness must…show

  a ‘real danger,’ and not a mere imaginary, remote or speculative possibility of

  prosecution.” In re Morganroth, 718 F.2d at 167.

        Daniels and Walters are already being prosecuted. There is nothing

  speculative of there prosecution, or the fact that the prosecutor in their Texas cases

  has told their defense attorneys that he is watching this litigation. Taking the

  questions least likely to be self-incriminatory—those with Plaintiff as the subject—

  Defendant reasonably argues that nothing that Lipian did or said to Daniels or

  Walters when they were “passive recipients” could be evidence of their criminality.


                                       Page 30 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20       PageID.10343     Page 31 of 32




        Defendant is right that it would be no direct evidence of a crime, but answers

  to such questions could certainly serve as a link in the chain of evidence. Lipian’s

  behavior towards Daniels and Walters could reveal similarities between Lipian’s

  role in their lives and the role of the complainant in the Texas case. Coupled with

  Lipian’s testimony, for example, testimony about Lipian’s flirtatiousness or

  friendliness could help prove to a jury that even an outwardly amicable student could

  be subject to a power imbalance or sexual assault. Moreover, speech and actions do

  not happen in a vacuum. Any testimony by Daniels or Walters regarding Lipian in

  their presence naturally sheds a light on their own behavior, speech, and actions. The

  Magistrate Judge’s order will stand.

                                     CONCLUSION

        Defendant has demonstrated neither a reason to certify the motion for

  summary judgment for interlocutory appeal nor a motion to stay. Daniels and

  Walters legitimately asserted their fifth amendment rights against self-incrimination,

  and they will not be deposed again. Lipian must still be deposed one last time, in

  accordance with the Court’s protective order. Following this deposition, the case

  will be ready for trial on Count I of the Third Amended Complaint.

        Accordingly,

        IT IS ORDERED that Defendant’s Motion to Certify an Interlocutory

  Appeal [261] and to Stay the Case [262] are DENIED.


                                         Page 31 of 32
Case 2:18-cv-13321-AJT-EAS ECF No. 275 filed 06/19/20      PageID.10344    Page 32 of 32




        IT IS FURTHER ORDERED that Defendant’s Objections [243] to the

  Magistrate Judge Order are OVERRULED.

        IT IS FURTHER ORDERED that Defendant’s Renewed Motion for

  Sanctions [264] is DENIED.

        IT IS FURTHER ORDERED that Plaintiff’s Objections [249] to the

  Magistrate Judge’s Order are SUSTAINED IN PART AND OVERRULED IN

  PART. The parties shall notify the Court in advance of Lipian’s next deposition and

  notify it of any disputes that arise. They may also submit pre-written questions for

  approval.

        SO ORDERED.

                                         s/Arthur J. Tarnow
                                         Arthur J. Tarnow
  Dated: June 19, 2020                   Senior United States District Judge




                                       Page 32 of 32
